         Case 2:13-cr-00221-APG-CWH Document 306 Filed 10/26/20 Page 1 of 7




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                             Case No.: 2:13-cr-00221-APG-CWH

 4          Plaintiff                                    ORDER DENYING MOTION TO
                                                         VACATE CONVICTION BASED ON
 5 v.                                                    INEFFECTIVE ASSISTANCE OF
                                                         COUNSEL
 6 ANTHONY JORDAN,
                                                         [ECF No. 258]
 7          Defendant

 8         Defendant Anthony Jordan was convicted of seven counts of aiding and abetting bank

 9 robbery, three counts of aiding and abetting the use or brandishing of a firearm in a crime of

10 violence, and three counts of interference with commerce by robbery (Hobbs Act robbery). He

11 moved to vacate his sentence under 28 U.S.C. § 2255 based on a variety of claims. ECF No. 258.

12 I denied Jordan’s claim that the prosecutor abused its discretion and the bulk of his claims that

13 his counsel was ineffective. ECF No. 273. But I felt there could be some merit to his claim that

14 his counsel incorrectly advised him about the elements of aiding and abetting the use of a firearm

15 in a crime of violence (the § 924(c) offenses). Id. This incorrect advice, Jordan contends, caused

16 him to go to trial instead of accepting a plea offer, resulting in a very lengthy sentence. I

17 therefore set an evidentiary hearing on that claim.

18         I conducted the evidentiary hearing on October 9, 2020. Based on the evidence presented

19 at that hearing, and the arguments in the parties’ briefs, I now deny Jordan’s motion to set aside

20 his conviction. Jordan has not met his substantial burden under Strickland to show that his

21 counsel provided ineffective assistance. And even if he could show that, Jordan was not

22 prejudiced by his counsel’s actions because he could have accepted a plea offer after learning of

23 the allegedly deficient advice.
          Case 2:13-cr-00221-APG-CWH Document 306 Filed 10/26/20 Page 2 of 7




 1                                              Background

 2          Jordan and two others robbed seven banks and three retail stores. Jordan acted as the

 3 lookout while Marquee Munerlyn, typically carrying a gun, robbed the establishments. After

 4 Munerlyn was arrested, he acknowledged his role in the crimes, implicated Jordan, and pleaded

 5 guilty. Jordan elected to go to trial, was convicted, and was sentenced to 730 months in prison. 1

 6          Jordan contends that his trial counsel, Mace Yampolsky, incorrectly advised him about

 7 the elements of aiding and abetting a § 924(c) offense. He claims Yampolsky told him that in

 8 order to be convicted, the jury would have to find that he facilitated or encouraged the use of a

 9 gun in the robberies. Jordan felt comfortable with this because he did not provide the gun to

10 Munerlyn or encourage him to use it. Doing his own legal research, Jordan came across the

11 Ninth Circuit’s decision in United States v. Alejo, which included the following statement:

12          To be guilty of aiding and abetting the use of the firearm, Alejo must have
            “directly facilitated or encouraged” the use. . . . Although foreknowledge that a
13          weapon would be used in the robbery may be relevant, it is insufficient on its own
            to sustain a conviction. . . . Rather, the government must prove a specific intent to
14          aid the firearms crime as well as some act that facilitates or encourages that crime.

15 128 F. App’x 602, 603 (9th Cir. 2005). Jordan believed this confirmed what Yampolsky had told

16 him. When he shared the case with Yampolsky, Yampolsky seemed to agree that this was a

17 correct statement of the law. Jordan did not state when this conversation occurred. Jordan

18 claims he decided to go to trial instead of accept a plea offer based on Alejo and Yampolsky’s

19 advice about the elements of this crime. 2

20

21   1
      The bulk of Jordan’s sentence (660 months, or 55 years) is due to the mandatory and
     consecutive sentences required for violations of 18 U.S.C. § 924(c).
22
     2
    Jordan also contends Yampolsky did not tell him before trial about the mandatory and
23 consecutive sentences he faced for convictions under § 924(c).
                                                   2
         Case 2:13-cr-00221-APG-CWH Document 306 Filed 10/26/20 Page 3 of 7




 1         Eight months before Jordan’s trial began, the Supreme Court of the United States issued

 2 its decision in Rosemond v. United States, 572 U.S. 65 (2014). The Court held that a defendant

 3 could be convicted of aiding and abetting a § 924(c) violation “by facilitating either the drug

 4 transaction or the firearm use (or of course both).” 572 U.S. at 74 (emphasis added). This

 5 holding was incorporated into the instructions given to the jury in this case. 3 Jordan claims he

 6 did not see the jury instructions until the morning they were read at trial, and that is the first time

 7 he realized he could be convicted of the § 924(c) charges based solely on facilitating the

 8 underlying robberies. By then it was too late to do anything about it.

 9         During closing arguments, while arguing the government had not met its burden of proof

10 regarding the § 924(c) offenses, Yampolsky stated: “[H]e can’t be convicted [of aiding and

11 abetting a § 924(c) offense] unless he performed an act to facilitate or encourage the use of the

12 gun, not the robbery itself, the use of the gun.” ECF No. 191 at 60. Jordan contends this

13 statement—which was consistent with his prior conversation with Yampolsky—proves

14 Yampolsky did not understand that Jordan could be convicted even without facilitating the use of

15 the gun.

16         Jordan was convicted and sentenced to 660 months on the § 924(c) charges and 70

17 months on the robbery charges. He claims he opted to go to trial instead of accept a plea offer

18 based on Yampolsky’s incorrect advice about the elements of the § 924(c) crimes. Had he

19 accepted a plea offer, he would have avoided the lengthy sentence he received.

20

21
     3
     See ECF No. 81 at 25 (“[I]n the context of aiding and abetting the offense of using or
22 carrying a firearm during and in relation to a crime of violence, a person takes the necessary
   affirmative act if he or she facilitates the use or carriage of a firearm or the commission of
23 the violent crime. . . . ”); ECF No. 96 at 19 (same).
                                                     3
          Case 2:13-cr-00221-APG-CWH Document 306 Filed 10/26/20 Page 4 of 7




 1                                  Ineffective Assistance of Counsel

 2         To prevail on a claim of ineffective assistance of counsel under 28 U.S.C. § 2255, Jordan

 3 must demonstrate that: (1) his counsel’s representation fell below an objective standard of

 4 reasonableness (the “deficiency” prong); and (2) his counsel’s deficient performance prejudiced

 5 him (the “prejudice” prong). Strickland v. Washington, 466 U.S. 668, 687-88 (1984).

 6         Jordan’s burden under Strickland is significant. On the deficiency prong, I “must apply a

 7 strong presumption that counsel’s representation was within the wide range of reasonable

 8 professional assistance.” Harrington v. Richter, 562 U.S. 86, 104 (2011) (internal citations and

 9 quotations omitted). The evidence must “show that counsel made errors so serious that counsel

10 was not functioning as the counsel guaranteed the defendant by the Sixth Amendment.” Id. The

11 prejudice prong is just as strict. Jordan must demonstrate a “reasonable probability that, but for

12 counsel’s deficiency, the result of the proceeding would have been different.” Strickland, 466

13 U.S. at 694 (“A reasonable probability is a probability sufficient to undermine confidence in the

14 outcome.”); see also United States v. Palomba, 31 F.3d 1456, 1461 (9th Cir. 1994) (describing

15 Strickland’s prejudice prong as a “substantial burden” for the defendant). Jordan must show

16 specific facts demonstrating that, but for Yampolsky’s allegedly incorrect advice, a more

17 favorable result was likely. James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994) (conclusory allegations

18 not supported by specific facts are insufficient).

19         The Deficiency Prong

20         Jordan claims Yampolsky did not advise him that he could be convicted of aiding and

21 abetting a § 924(c) violation by facilitating either the robberies or the use of the firearm. Instead,

22 he argues, Yampolsky incorrectly advised him that he could be convicted only if he facilitated or

23 encouraged the use of the gun itself. Jordan points to Yampolsky’s statement during closing
                                                   4
         Case 2:13-cr-00221-APG-CWH Document 306 Filed 10/26/20 Page 5 of 7




 1 argument that Jordan “can’t be convicted unless he performed an act to facilitate or encourage

 2 the use of the gun, not the robbery itself, the use of the gun.” Jordan contends this suggests

 3 Yampolsky “may have labored under the misapprehension of the applicable law that Jordan

 4 claims his counsel foisted upon him.” ECF No. 258 at 11. He argues that Yampolsky’s incorrect

 5 advice caused him to not accept a plea offer made by the government.

 6         During the October 9, 2020 evidentiary hearing, Yampolsky testified that he advised

 7 Jordan to plead guilty several times. He pointed out to Jordan that the evidence against him was

 8 “damning”; that Jordan was seen on camera in some of the stores during the robberies; and that

 9 even if Jordan did not know that a gun would be used the first time, he should have known every

10 other time. Yampolsky believes he made it clear to Jordan that he could be convicted if the

11 government proved he facilitated either the robberies or the use of the gun. He believed if Jordan

12 knew the gun would be used and did not withdraw from the crimes, he could be convicted.

13 Yampolsky recalled Jordan giving him a copy of a case but does not recall if it was Alejo. He

14 does not recall specifically reviewing Rosemond or whether it effectively overruled Alejo, but he

15 knew Rosemond was the applicable law and is “almost positive” he told Jordan that Rosemond is

16 a correct statement of the law.

17         In my prior order, I noted that Jordan’s reliance on one sentence of Yampolsky’s closing

18 argument takes that sentence out of context. That sentence was part of an extended argument to

19 convince the jury to acquit Jordan under any theory presented by the government:

20                 Now, remember, each and every count is separate. And remember that
           this count is brandishing or carrying a firearm. It’s not the actual bank robbery.
21         So, mere presence is a defense to just about every crime. Just because you’re
           there and a crime is taking place, doesn’t mean you’re guilty.
22
                   So, Mr. Jordan can’t be convicted because he knew a firearm was used in
23         and of itself. He can’t be convicted.
                                                   5
         Case 2:13-cr-00221-APG-CWH Document 306 Filed 10/26/20 Page 6 of 7




 1
                    And, he can’t be convicted unless he performed an act to facilitate or
 2         encourage the use of the gun, not the robbery itself, the use of the gun. He must
           aid and abet the underlying crime and knowing that a gun would be used or
 3         carried -- let me back it off. Merely aiding the underlying crime and knowing that
           a gun would be used cannot support a conviction. He must have directly
 4         facilitated or encouraged and not simply be aware. And the Government must
           prove the specific intent to aid the firearms crime; did he acquire the firearms, did
 5         he give it to him, did he encourage the use of the gun, did he ever say to Mr.
           Munerlyn, “You need to use a gun, it’s going to help.” Well, Mr. Munerlyn was
 6         using the gun a long time before he met Anthony Jordan. So you really need to
           look at that when you talk about the firearms crimes, not the underlying bank
 7         robbery, but the firearms crimes.

 8 ECF No. 191 at 60. While somewhat confusing, this does not prove Yampolsky was laboring

 9 under an incorrect understanding of the law. More importantly, it does not prove that

10 Yampolsky incorrectly advised Jordan about the elements of the offense of aiding and abetting a

11 § 924(c) violation. Jordan has not met the significant burden of the Strickland deficiency prong.

12         The Prejudice Prong

13         Even if Jordan could satisfy the deficiency prong of Strickland, he has not shown

14 prejudice. Jordan testified at the evidentiary hearing that the government did not offer a plea

15 deal until after the jury was seated. 4 At that time, Yampolsky told him if he “copped out,” the

16 government would recommend a sentence similar to Munerlyn’s: 20 years in prison. Jordan

17 rejected that offer. After he was convicted and before he was sentenced, the government again

18 offered him a plea deal of a 20-year sentence if he cooperated with the government in the

19 upcoming trial of his co-defendant Sesley Williams. By this time, Jordan knew of Rosemond,

20 knew the language in the aiding and abetting jury instruction, knew about Yampolsky’s alleged

21

22
     4
     Apparently, Jordan never made a plea offer to the government, never requested a plea offer
23 from the government, and never asked his counsel to request a plea offer.
                                                   6
         Case 2:13-cr-00221-APG-CWH Document 306 Filed 10/26/20 Page 7 of 7




 1 incorrect advice, and knew the lengthy sentence he faced. He could have accepted this new plea

 2 deal and avoided the sentence he is now serving. He rejected that opportunity to mitigate the

 3 prejudice that may have been caused by Yampolsky’s allegedly improper advice.

 4         In essence, Jordan’s lengthy sentence is not due to deficiencies in Yampolsky’s advice. It

 5 is due to Jordan rejecting the government’s plea offer despite having full knowledge of that

 6 allegedly deficient advice. Jordan has not satisfied his burden under the prejudice prong of the

 7 Strickland test.

 8         I THEREFORE ORDER that defendant Anthony Jordan’s motion to vacate his sentence

 9 (ECF No. 258) is denied.

10         DATED this 26th day of October, 2020.

11
                                                        ANDREW P. GORDON
12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23
                                                    7
